DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6-9 and 21-30 are pending.  Claims 5 and 10-20 are canceled.  Claim 30 is newly added.  Claim 1 is amended.   Claims 3 and 7 are withdrawn as being drawn to a non-elected invention or species.  Claims 1-2, 4, 6, 8-9 and 21-30 are examined on their merits in light of the elected species of a red blotch on the skin as the skin condition to be improved, reduction of the appearance of redness as the reason for treatment, the inhibition of Nitric Oxide Synthase as the capability of the Myrothamnus flabellifollia extract and a serum as the formulation type.  

Information Disclosure Statement
The Information Disclosure Statement filed October 22, 2021 has been reviewed. 


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections 

Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-2, 4-6, 8-9, 21-24, 26 and 28 under 35 U.S.C. 103 as being unpatentable over Burke Colvin et al. US 2011/0064832 in view of Pauly et al. US 2004/0081714 (4/29/2004),  Dilallo et al. US 2006/0198800 (9/7/2006) and Cals-Grierson et al. US 2005/0238613 (10/27/2005) as evidenced by the specification is withdrawn.

In light of the amendments to the claims the rejection of claim 25 and 29 under 35 U.S.C. 103 as being unpatentable over Burke Colvin et al. US 2011/0064832 in view of Pauly et al. US 2004/0081714 (4/29/2004), Dilallo et al. US 2006/0198800 (9/7/2006) and Cals-Grierson et al. US 2005/0238613 (10/27/2005) as evidenced by the specification as applied to claims 1-2, 4-6, 8-9 and 21-24 and further in view of Hines et al. US 2017/0172911 (6/22/2017) is withdrawn.  

In light of the amendments to the claims the rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Burke Colvin et al. US 2011/0064832 in view of Pauly et al. US 2004/0081714 (4/29/2004),  Dilallo et al. US 2006/0198800 (9/7/2006) and Cals-Grierson et al. US 2005/0238613 (10/27/2005) as evidenced by the specification and applied to claims 1-2, 4-6, 8-9, 21-24, 26 and 28 and further in view of Rchert et al. CA 2720524 (10/22/2009) is withdrawn.


New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 4, 6, 8-9, 21-24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Burke Colvin et al. US 2011/0064832 in view of Pauly et al. US 2004/0081714 (4/29/2004),  Dilallo et al. US 2006/0198800 (9/7/2006), Cals-Grierson et al. US 2005/0238613 (10/27/2005) and Gan et al. US 2016/0158144 (6/9/2016) as evidenced by the specification.

Burke Colvin et al. teaches a method of topically applying a composition to improve the skin’s appearance. (See [0003] and Abstract).  The composition can comprise a combination of skin active ingredients comprising palmitoyl tetrapeptide-7, methylsilanol mannuronate, and Lactobacillus ferment, a chemically compatible combination of skin active ingredients comprising plant extracts from Punica granatum, Castanea sativa, Gossypium hirsutum, and Euterpe oleracea, and a dermatologically acceptable vehicle. (See Abstract).  
The composition can also comprise Alteromonas ferment extract as an optional ingredient (along with other ingredients that are beneficial for skin) as called for in instant claim 1. (See [0018-Alteromonas ferment extract, if it is present, can be present in an amount of about 0.0001 to 99.9% which overlaps with the from 0.001 to 1% called for in instant claim 8. (See [0017]).  0.0001 to 99.9% also overlaps with the 0.001 to1% called for in instant claim 28.  0.0001 to 99.9% also reads on an effective amount of Alteromonas extract called for in instant claim 24.  Specifically, Burke Colvin states that as shown in the figures and examples, the inventors have discovered that the addition of Alteromonas ferment extract produces effects that are very beneficial to skin. (See [0012]).  
Burke Colvin also teaches embodiments in which Alteromonas extract is not present as called for in instant claim 30.  (See [0012]). In this embodiment the combination of beneficial ingredients includes palmitoyl tetrapeptide-7, methylsilanol mannuronate, Lactobacillus ferment, and plant extracts from Punica granatum, Castanea sativa, Gossypium hirsutum, and Euterpe oleracea. (See [0012]).
Burke Colvin teaches that its composition can be formulated as a serum as called for in instant claims 6 and 23. (See [0008]).  The composition can be applied to the skin of the face as called for in instant claim 9.  (See [0119]).  
Burke Colvin also teaches that the method of applying the skin care composition can be used to improve the appearance of blotchiness in skin. (See [0028]).   This reads on the condition of the skin to be improved being red blotches as called for in instant claim 1 and reducing the appearance of skin redness in instant claim 2.
Burke Colvin does not teach an aqueous extract of stems or leaves of Myrothamnus falbellifolia or saccharide isomerate.  These deficiencies are made up with the teachings of Pauly et al., Dilallo et al. and Cals-Grierson et al.
Pauly et al. teaches a cosmetic containing the extract of a resurrection plant. (See Abstract).  Pauly teaches that its cosmetic can also comprise extract of Myrothamnus falbellifolia, since it is a resurrection plant. (See [0012]).
Pauly states at [0012]: 
Myrothamnus flabellifolia which was described for the first time in 1891 by Engler and Pranti. This plant is a flat shrub which does not shed its leaves in the dry winter months, but applies them flat against the branches and comes back to life with the first summer rains. Key constituents of the extracts of its leaves are arbutin, anthocyans, polysaccharides (sucrose, glucose, trehalose, fructose, glucosyl-9-glycerol) and phytohormones (for example abscisic acid); terpenes such as, for example, carvones and perillic alcohol can also be found. Like octulose, arbutin also plays an important, albeit different, role in resistance to drought because, as a hydroquinone source, it prevents the peroxidation of unsaturated lipids in the cell membranes.  

Extract of Myrothamnus flabellifolia is called for in instant claim 1.  Pauly teaches that the extract is an aqueous extract of leaves as called for in instant claim 1. (See [0151], [0015], [0018]).  The extract can be present in an amount of about 0.001 to 1% (See [0018]).  Pauly teaches that the extract is useful for protecting skin from UV radiation, environmental stressors and dehydration.  (See [0002] and [0012] and [0164]).
Dalillo et al. (Dalillo) teaches a cosmetic composition that comprises a hexapeptide and an  exfoliating composition to improve the condition of skin and combat fine lines and wrinkles. (See Abstract).  Dalillo teaches that in combination with the hexapeptide and saccharide isomerate may be included. (See [0010] and [0020]).  Saccharide isomerate is called for in instant claim 1.  While the amount for Saccharide isomerate is not disclosed, it is listed as an additional ingredient along with willow bark extract and willow bark extract is taught to be included in an amount of about from 0 to 5%.  (See [0028]).  0 to 5% overlaps with the 0.0001 to 1% called for in instant claim 8.  Hexapeptide is taught to be effective in reducing fine lines and wrinkles in skin when combined with willow bark extract or saccharide isomerate. (See [0010], [0015] and [0020]).
Cals-Grierson et al. (Cals-Grierson) teaches a method of treating signs of cutaneous aging of skin and skin irritation comprising applying a composition comprising, in a physiologically acceptable medium, a sapogenin or a natural extract comprising it, in combination with at least one nitric-oxide synthase (NO-synthase) inhibitor, to skin in need thereof. (See claim 1 and Abstract and [0045] and [0050]).

Gan et al. (Gan) teaches a cosmetic composition that can be used to improve the skin’s visual appearance.  (See Abstract).  The composition can include a combination of ingredients that are beneficial for the skin.  (See Abstract and throughout). One of these ingredients is saccharide isomerate. Gan teaches that its saccharide isomerate can be an expopolysaccharide synthesized by a micro-organism called Vibrio alginolyticus and belonging to the family of Thalassoplankton. (See [0041]). Gan teaches that this saccharide isomerate is a known skin conditioner. (See [0041]).  
With respect to claim 4 and the language of Myrothamnus flabellifolia being capable of inhibiting Nitric Oxide Synthase, Myrothamnus flabellifolia extract is a nitric oxide synthase inhibitor as evidenced by the instant specification.   The specification describes at [0010] and [0019] an aspect of the invention as including an effective amount of Myrothamnus flabellifolia as a nitric oxide synthase inhibitor. (See specification page 5).  Thus the administration of Myrothamnus flabellifolia is also the administration of a nitric oxide synthase inhibitor as called for in instant claim 4.
With respect to claim 26 and the language of the Alteromonas ferment extract being capable of increasing production of hyaluronic acid, Alteromonas ferment extract is capable of increasing production of hyaluronic acid as evidenced by the instant specification.  In [0049] of the instant specification Alteromonas ferment extract is described as being able to increase the production of hyaluronic acid.  Therefore, Alteromonas ferment extract is capable of increasing production of hyaluronic acid as called for in instant claim 26.
Myrothamnus flabellifolia as taught by Pauly et al. in order to have an active substance that can protect skin against irritants such as UV radiation, environmental stressors and dehydration as taught by Pauly.
It would have been prima facie obvious for one of ordinary skill at the time of the invention following the method of Burke Colvin to add 0.001 to 5% of saccharide isomerate and hexapeptide as taught by Dilallo in order to have active substances that can combat fine lines and wrinkles as taught by Dilallo.
It would have been prima facie obvious for one of ordinary skill at the time of the invention following the method of Burke Colvin  to topically administer the composition to irritated red blotchy skin in order to reduce red blotchiness and combat sings of aging as taught by Cals-Grierson. 
The prior art is silent on the amount of reduction of skin redness and the amount of inhibition of Nitric Oxide Synthase in claims 21 and 22.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


Claim 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Burke Colvin et al. US 2011/0064832 in view of Pauly et al. US 2004/0081714 (4/29/2004), Dilallo et al. US 2006/0198800 (9/7/2006), Cals-Grierson et al. US 2005/0238613 (10/27/2005) and Gan et al. US 2016/0158144 (6/9/2016) as evidenced by the specification as applied to claims 1-2, 4, 6, 8-9, 21-24 and 30 and further in view of Hines et al. US 2017/0172911 (6/22/2017).   

Burke Colvin in view of Pauly, Dilallo, Cals-Grierson and Gan does not teach Opuntia tuna fruit extract.  This deficiency is made up for with the teachings of Hines et al. 

Hines also teaches methods of treating erythema, inflammation, rosacea, and/or psoriasis that include topically applying any of the compositions of the present invention to skin in need thereof, wherein said composition inhibits/reduces VEGF, or TNF-alpha. In some aspects, said compositions are applied to red blotches on skin. (See [0019])
It would have been prima facie obvious for one of ordinary skill at the time of the invention following the method of Burke Colvin in view of Pauly, Dilallo, Cals-Grierson and Gan to add Opuntia tuna as taught by Hines in order to have an additional active substance that can improve the skin’s visual appearance, counteract the extrinsic and intrinsic effects of aging, treat erythema, inflammation, rosacea, psoriasis, or related disorders, and even out a person's skin tone (e.g., even out the color of skin) and reduce red blotches on skin and that can combat fine lines and wrinkles as taught by Hines.



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Burke Colvin et al. US 2011/0064832 in view of Pauly et al. US 2004/0081714 (4/29/2004),  Dilallo et al. US 2006/0198800 (9/7/2006), Cals-Grierson et al. US 2005/0238613 (10/27/2005) and Gan et al. US 2016/0158144 (6/9/2016) as evidenced by the specification and applied to claims 1-2, 4, 6, 8-9, 21-24, 26, 28 and 30 and further in view of Richert et al. CA 2720524 (10/22/2009).
The teachings of Burke Colvin in view of Pauly, Dilallo, Cals-Grierson and Gan are described supra.   The teachings of Burke Colvin in view of Pauly, Dilallo, Cals-Grierson and Gan do not expressly 
Richert et al. (Richert) teaches a skin care composition comprising at least one exopolysaccharide (EPS) originating from a microbial mat, wherein the EPS is in a concentration of about 0.001 % w/w to about 1.5 % w/w of the composition.  The EPS is preferably derived from microorganism isolated from microbial mats found in French Polynesia.  Richert teaches that this exopolysaccharide makes the composition useful in reducing and preventing signs of skin aging and environmental damage by altering skin cell metabolism and improving hydration. (See Abstract).  
Richert teaches that its Altermonas ferment extract is obtained by fermentation of an Alteromonas macleodii bacterial strain originally isolated from a kopara microbial mat as called for in isntant claim 27.   (See Abstract and claim 1).  Richert also teaches that the extract can comprise an aqueous liquid that preferably contains an alcohol, which reads on an aqueous-alcoholic extract as called for in instant claim 27.  (See [0055]). 
It would have been prima facie obvious for one of ordinary skill at the time of the invention following the method of Burke Colvin in view of Pauly, Dilallo, Cals-Grierson and Gan to have the Altermonas ferment extract be an exopolysaccharide from a French Polynesion atoll microbial mat (Kopara) in an aqueous alcoholic extract in order to have the ability to make the composition useful in reducing and preventing signs of skin aging and environmental damage by altering skin cell metabolism and improving hydration as taught by Richert.




Response to Arguments
Applicants’ arguments of June 7, 2021 have been fully considered are found to be unpersuasive.  
Applicants argue that the prior art does not teach or suggest use of Myrothamnus flabellifolia extract and saccharide isomerate, either alone or in combination in a method for reducing a red blotch on skin or for inhibiting nitric oxide synthase.  There is no indication in any reference asserted in the Action that the claimed beneficial effects of Myrothamnus flabellifolia extract and saccharide isomerate would be observed when applied topically.  Applicants assert that no appropriate motivation to select or combine  Myrothamnus flabellifolia  extract and saccharide isomerate in a composition for use in a method for reducing a red blotch on skin or for inhibiting nitric oxide synthase has been presented.   
Applicants argue that a skilled artisan reading Dilallo would not expect that a composition comprising saccharide isomerate without hexapeptide would be suitable to yield any cosmetic benefit, let alone the claimed benefits of reducing a red blotch on skin or inhibiting nitric oxide synthase, since it is only in combination with hexapeptide that saccharide isomerate is taught to reduce fine lines.  So Dilallo provides no apparent reason to select saccharide isomerate for use in a composition to reduce a red blotch on skin or inhibiting nitric oxide synthase and no reasonable expectation that saccharide isomerate could be used in such a way.  
Indeed, Applicants assert that none of the references cited in the Action teach that any of the claimed ingredients can reduce a red blotch on skin or can inhibit Nitric Oxide Synthase.  Applicants assert that this is especially true for new claim 30 that excludes the one ingredient relied on in the Action from Burke Colvin, Alteromonas ferment extract.  
Cals-Grierson is asserted in the Action to disclose generally that the topical administration of a nitric oxide synthase inhibitor can reduce red blotchiness in irritated skin, but Cals –Grierson does not teach that the Myrothamnus flabellifolia extract can be used to reduce a red blotch on skin or for inhibiting nitric oxide synthase.  Since the Office points to Applicant’s own specification to assert that 
Applicants assert that their claims are directed to a new use for a composition comprising an effective amount of Myrothamnus flabellifolia extract and an effective amount of saccharide isomerate on a red blotch.   The references do not teach or make obvious application of the claimed ingredients onto a red blotch on skin.  Accordingly, the rejection must rely on inherency of such use.  However, inherency is not properly applicable here, as application to a red blotch is not necessarily present, which renders the claims not obvious.  
Applicants cite to the Perricone case in which the court reasoned that the prior art taught application to skin in general, but did not teach treating skin sunburn by application to skin, as skin in general does not necessarily include sunburned skin and the prior art did not teach the mechanism behind treating sunburn skin.  Because none of the references teach or suggest application to a red blotch or that the claimed ingredients can provide a mechanism for treating a red blotch, the high standard for inherency has not been met.  

Applicants’ obviousness arguments have been carefully reviewed and are found to be mostly unpersuasive.  However, in light of the amendments to the claims, the rejections have been withdrawn above and new rejections have been applied.
Applicants’ argument that no appropriate motivation to select or combine  Myrothamnus flabellifolia  extract and saccharide isomerate in a composition for use in a method for reducing a red This is treating skin for signs of skin aging, which is the same thing that Cals-Grierson is teaching treating skin for.
Therefore, the prior art teaches the exact same method steps as those claimed.  Specifically, the prior art teaches a method that involves the step of applying a topical composition to a red blotch of skin (Cals-Grierson teaches a method of applying a composition to irritated skin which it defines to be a red blotch) wherein the topical composition comprises a serum containing a  combination of  Alteromonas ferment extract (taught by Burke Calvin), Myrothamnus flabellifolia (taught by Pauly), saccharide isomerate and hexapeptide (taught by Daliilo) and Opuntia tuna extract (taught by Hines).  
It would have been obvious at the time of the invention to combine two known anti-aging skin actives based on a common function.  Thus, a prima facie case of obviousness has also been made out because there is a strong obviousness case for combining two known compositions based on a common function (See MPEP 2144.06).  (See MPEP 2144.06).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.) 
it would not matter whether it was known or not at the time of the filing of the instant invention that Myrothamnus flabellifolia extract is a nitric oxide synthase inhibitor.  There are other motivations to add the Myrothamnus flabellifolia to the composition being administered to skin, as set forth in the rejection above.  Therefore a case of prima facie obviousness has been made out and a person of ordinary skill in the art would have been motivated to combine the teachings of the prior art references.  The articulated motivation for combining the references is more than sufficient to motivate one of ordinary skill in the art to combine the teachings of the references as described in the rejection.
Respectfully, Applicants’ characterization of the motivation as not appropriate is not persuasive or accurate.  The motivation need not be the same as Applicants.  It is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Lactobacillus ferment, a chemically compatible combination of skin active ingredients comprising plant extracts from Punica granatum, Castanea sativa, Gossypium hirsutum, and Euterpe oleracea, and a dermatologically acceptable vehicle. (See Abstract).  As explained in the rejection above Alteromonas extract is an optional ingredient in Burke Colvin and is not required.  Burke Colvin expressly teaches embodiments in which Alteromonas extract is not present as called for in instant claim 30.  (See [0012]). In this embodiment the combination of beneficial ingredients includes palmitoyl tetrapeptide-7, methylsilanol mannuronate, Lactobacillus ferment, and plant extracts from Punica granatum, Castanea sativa, Gossypium hirsutum, and Euterpe oleracea. (See [0012]).
Applicants’ characterization of Aletromonas extract as the only ingredient that Burke Colvin teaches that is applied is once again continuing to view the prior art through the lens of the claimed invention.  It should be pointed out, however, that the method claims use the inclusive and open ended transitional phrase “comprising” and are not limited to just the recited elements.  Burke Colvin teaches the exact same method steps as those claimed.  Specifically, it teaches a method that involves the step of applying a topical composition to a red blotch of skin
Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.  The motivations for combining the references were known at the time 
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
     
Conclusion
No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616